Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 2-2-2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of last, non-final office action have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Weitzel on 3-1-2022.
The application has been amended as follows: 
In line 5 of claim 20, the limitation --analyzing-- is changed to --means to analyze--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 7,110,525 by Heller et al and U.S. Patent No. 7,023,979 by Wu et al) do not teach or suggest: 
"...receiving a call via the network interface; recording, from the call, a voice message to the data storage; analyzing the voice message to determine a spoken language; 
analyzing the voice message to determine a work item attribute; 
selecting a record, from a pool of records maintained in the data storage, that comprises an agent language attribute matching the spoken language and the work item attribute;
accessing, from the selected record, an agent communication device identifier; and automatically placing a callback to connect an agent communication device, associated with the agent communication device identifier, with a caller communication device...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 7,110,525 by Heller et al and U.S. Patent No. 7,023,979 by Wu et al) do not teach or suggest: 
"...receiving a call via the network interface; recording, from the call, a voice message to the data storage; analyzing the voice message to determine a spoken language; 
analyzing the voice message to determine a work item attribute; 
selecting a record, from a pool of records maintained in the data storage, that comprises an agent language attribute matching the spoken language and the work item attribute;
accessing, from the selected record, an agent communication device identifier; and automatically placing a callback to connect an agent communication device, associated with the agent communication device identifier, with a caller communication device...", along with the other limitations in the claim.

"...means to receive a call via the network interface; means to record, from the call, a voice message to the data storage; means to analyze the voice message to determine a spoken language; 
means to analyze the voice message to determine a work item attribute; 
means to select a record, from a pool of records maintained in the data storage, that comprises an agent language attribute matching the spoken language and the work item attribute;
means to access, from the selected record, an agent communication device identifier; and means to automatically placing a callback to connect an agent communication device, associated with the agent communication device identifier, with a caller communication device...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653